Citation Nr: 1737190	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-19 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial increased evaluation for posttraumatic stress disorder (PTSD) for the period prior to May 6, 2014, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1967 to August 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the VA Regional Office (RO) in Seattle, Washington.  Jurisdiction is currently held by the RO in Louisville, Kentucky.  

In September 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran's PTSD with depression is currently rated as 30 percent disabling prior to May 6, 2014, and 50 percent disabling thereafter.  At the September 2016 hearing, the Veteran expressed satisfaction with the 50 percent rating and limited his appeal to the period prior to May 6, 2014.  Thus, only the period from the January 2011 claim to the May 2014 increased rating is before the Board.


FINDING OF FACT

Prior to May 6, 2014, the Veteran's PTSD most nearly approximated occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for PTSD prior to May 6, 2014, are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDING AND CONCLUSION

Originally, a 30 percent evaluation for PTSD with depression was assigned effective January 12, 2011.  The Veteran filed a December 2011 notice of disagreement (NOD) appealing this decision.  In June 2014, the evaluation was increased to 50 percent, effective May 6, 2014.  The Veteran contends that a higher rating is warranted for his PTSD prior to May 6, 2014, as his symptoms were more severe than what is contemplated by the current evaluation.   

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589  (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where, as here, the question for consideration is the propriety of the initial disability rating assigned, however, an evaluation of the medical evidence since the grant of service connection and a consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A staged rating compensates the veteran for variations in the disability's severity since the effective date of his award.  

The Veteran's PTSD is currently evaluated under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130.  Under the general rating formula, a 30 percent rating is warranted when the mental disorder is manifested by "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal)."  This level of impairment may be due to symptoms such as "depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events)."  Id.

A 50 percent rating is warranted for "[o]ccupational and social impairment with
reduced reliability and productivity" which may be due to such symptoms as
flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  
Id.

A 70 percent evaluation is warranted for "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood."  Id.  This impairment may be due to symptoms such as 
suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 
Id.

A maximum 100 percent evaluation is warranted for "[t]otal occupational and social impairment," which may be due to symptoms such as 
gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 
Id.
      
The Board finds that the Veteran's PTSD has manifested symptoms ranging from mild to moderate throughout this period and most nearly approximates an increased 50 percent disability rating.  Initially, the Board notes that the Veteran exhibited many of the symptoms specifically contemplated by a 30 percent evaluation.  An April 2011 VA examination noted avoidance, hypervigilance, exaggerated startle response, anger control issues, tearfulness, concentration difficulties, and sleep disturbance.  

Although many of the Veteran's PTSD symptoms are specifically listed in the criteria associated with a 30 percent evaluation, the Board finds that the Veteran manifested symptoms of similar severity, frequency, and duration to those contemplated by an increased 50 percent rating. See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  A 50 percent rating is warranted for symptoms resulting in "reduced reliability and productivity" such as panic attacks more than once a week, flattened affect, disturbances in motivation and mood, abnormal thinking and judgment, impairment of short- and long-term memory, speech impairment, and difficulty establishing and maintaining effective work and social relationships.

The Veteran reported frequent intrusive memories and nightmares of Vietnam.  The April 2011 VA examination noted "Daily intrusive recollections of Vietnam" and nightmares "more than once a month."  A June 2011 VA medical center (VAMC) record cited nightmares "more nights than not," and an October 2011 VAMC record noted continued nightmares and intrusive thoughts.  In the December 2011 NOD, the Veteran reported that his nightmares and intrusive thoughts had worsened.

The record also supports issues with memory loss and concentration.  The April 2011 VA examination noted difficulty studying to be a mortgage loan originator due to concentration issues but reported the Veteran's "recent and remote memory abilities appear to be within the average range."  A May 2014 VA examination, however, noted that the Veteran had to take his mortgage loan classes several times due to difficulty with memory and concentration. 

As to difficulties with social relationships, the April 2011 VA examination categorized the Veteran's social impairment as moderate, citing his avoidance of others and numbing of feelings.  The April 2011 VA examination noted that the Veteran had only one close friend that he rarely saw and a close relationship with his family.  A September 2011 VAMC treatment note, however, reported that the Veteran was "unhappy with [his] marriage"; the record also indicates that the Veteran left his marriage for 6 months in January 2012.  The Veteran classified his marriage as "distant" at the May 2014 VA examination.  The Veteran also reported isolating himself from others in an October 2011 VAMC note and December 2011 Vet Center record.

Considered together, the Veteran's avoidance, hypervigilance, exaggerated startle response, anger control issues, tearfulness, frequent intrusive memories and nightmares, memory and concentration issues, and difficulty maintaining social relationships indicate a level of occupational and social functioning somewhere between the criteria for a 30 percent and 50 percent rating.  The frequency and severity of those symptoms as well as his moderate difficulty in social functioning are indicative of PTSD that is more severe than considered by a 30 percent rating.  Accordingly, the Board finds that the Veteran's symptoms more nearly approximate a 50 percent evaluation under the general rating formula. Vazquez-Claudio, 713 F.3d at 117; see also Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (symptoms listed in the General Rating Formula for Mental Disorders "are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating"). 

The Board has further considered whether the Veteran's PTSD and depression warrants a 70 percent rating but finds that it does not.  The criteria for a 70 percent rating require deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  The Veteran's PTSD impacted his mood and caused isolation affecting his ability to form and maintain relationships with others.  However, the degree and severity of his occupational and social impairment were such that he maintained a relatively high level of functioning, such as his long-term marriage and relationships with his son and grandchildren.  The Veteran's judgment and thinking were consistently normal throughout the period; he did not manifest suicidal ideation, obsessional rituals, problems with speech, or near-continuous panic or depression affecting his ability to function. Accordingly, the Board finds that a rating in excess of 50 percent is not warranted.
      

ORDER

Entitlement to an initial rating of 50 percent, but not higher, for PTSD prior to May 6, 2014, is granted.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


